BECKER, Circuit Judge,
concurring.
I agree with the majority’s stated bright-line rule — where two actions have been consolidated for discovery and trial or for all purposes, an order concluding one of the consolidated cases should not be considered final and appealable. Viewing that rule as the majority’s holding, I join in that holding and in the judgment. I write separately, because the majority announces a further rule that consolidated cases in general are subject to a case-by-case analysis. This case-by-case approach, which is dicta, is not compelled by the precedents in this Circuit and seems to me to deprive the first rule, which I think is correct, of precedential effect.1
*568There is no precedent in this Circuit that would compel the conclusion that all consolidated eases should be subject to a case-by-case analysis. Contrary to the majority, I believe that Bogosian v. Gulf Oil Corp., 561 F.2d 434 (3d Cir.1977), cert. denied, 434 U.S. 1086, 98 S.Ct. 1280, 55 L.Ed.2d 791 (1978), militates against a holding that we can mandate a case-by-case approach. I do not think, as the majority does, that the “factors” mentioned in Bogosian, 561 F.2d at 441, were intended to be used as a comprehensive guide in every case for determination of how Rule 54(b) should be applied. Rather, they are merely the facts of that case, which the court stated might have indicated that the consolidated cases at issue there should have been treated as one action.
The overriding factor in Bogosian was that the consolidated actions were headed for separate trials. On the basis of that one characteristic, the court declared a bright-line rule. That is very different from mandating that every subsequent case weigh those factors in a case-by-case approach. Thus, we have a bright-line approach for cases not consolidated for trial (Bogosian) and a bright-line approach for cases consolidated for all purposes (this case). It would appear to me that only one situation involving consolidated cases and Rule 54(b) remains for which we must determine a rule: how Rule 54(b) is to be applied in cases consolidated only for trial.2 With two out of the three possible situations involving consolidated eases and Rule 54(b) already decided, the majority’s declaration of a case-by-case rule is anomalous. Thus, I believe the case-by-case dictum in this case confuses the existing jurisprudence in this area and potentially deprives the rules in this case and in Bogosian of their proper precedential weight.

. In my view, it was also unnecessary for the majority to decide whether the Second Circuit’s "highly unusual circumstances” rule in Hageman v. City Investing Co., 851 F.2d 69, 70 (2d Cir.1988), is the appropriate rule, because this case does not present any highly unusual circumstances that would justify such a holding. I also would not, in the context of this case, address whether denial of the 54(b) certification motion would alter our holding.


. Jones v. Den Norske Amerikalinje A/S, 451 F.2d 985, 986-87 (3d Cir.1971), indicates that where separate actions are consolidated only for trial, and judgment is entered in only one of the actions, appeal under 28 U.S.C. § 1291 is “probably” available. Jones does not address, however, the applicability of rule 54(b) in that context.